Citation Nr: 9924478	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-09 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals of laceration of the 
right palm and median nerve (major).

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals of the laceration of 
the right palm and ulnar nerve (major).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from March 1989 to September 
1991.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision in November 1997 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) at Petersburg, Florida.

The veteran testified at a hearing at the RO in May 1998.  A 
transcript of that hearing is in the claims folder.

At the hearing, the veteran's representative raised the issue 
of a separate rating for the residual scar of the hand.  
Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994), does 
provide that if none of the symptomatology is duplicative or 
overlapping with the symptomatology of other conditions, a 
separate rating can be given for tender and painful scars.  
This issue has not been developed or certified and is 
therefore referred to the RO for further consideration.


FINDINGS OF FACT

1.  The residuals of laceration of the right palm and median 
nerve (major) are manifested by complaints of pain, numbness, 
especially on exposure to cold temperatures, and cramping 
sensations with repetitive use of the index and middle 
fingers and the thumb, but have not resulted in more than 
mild incomplete paralysis of the right median nerve.

2.  The residuals of the laceration of the right palm and 
ulnar nerve (major) are manifested by complaints of pain, 
numbness, especially on exposure to cold temperatures, and 
cramping sensations with repetitive use of the ring and 
little fingers, but have not resulted in more than mild 
incomplete paralysis of the right ulnar nerve.

3.  There is no evidence that the veteran's right hand 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization.

 
CONCLUSIONS OF LAW

1.  The schedular criteria for an increase in the 10 percent 
rating for the service connected residuals of the laceration 
of the right palm and medial nerve (major) have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (1998).

2.  The schedular criteria for an increase in the 10 percent 
rating for the residuals of the laceration of the palm and 
ulnar nerve (major) have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §  4.124a, Diagnostic Code 8516 
(1998).

3.  Referral for consideration of an extra-schedular rating 
for service-connected residuals of the laceration of the 
right hand is not warranted by the evidence in this case.  
38 C.F.R. § 3.321(b)(1) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

The service medical records disclose that the veteran 
suffered a severe cut of the right hand resulting in complete 
lacerations of the flexor digitorum sublimis, profundus of 
the right fifth finger, the flexor digitorum superficialis to 
the right ring finger, the radial collateral ligaments with 
open fracture of the superficial palmar arterial arch of the 
right hand, and complete laceration of the common and digital 
nerves of the thumb, index, middle, ring and small fingers of 
the right hand.  A medial cutaneous nerve of the right 
forearm was harvested for the common digital nerve to the 
middle and index fingers of the right hand, which was then 
bifurcated to the digital nerves.  He was discharged as a 
result of the residual disability of the dominate right hand.  

The RO by rating action in July 1992 granted service 
connection for the residuals of laceration of the right palm, 
evaluated as 10 percent disabling from September 1991 under 
Diagnostic Codes 8599-8516.

In July 1992, a naval hospital physician reviewed the medical 
records pertaining to the hand.  He determined the serious 
injury to the right dominant hand had left the veteran 
without feeling on the surface of his thumb, index, long, 
ring, and small fingers, and although he had excellent 
motion, he had no sensation distal to his incision.  

In April 1993, the veteran underwent a VA neurology 
examination.  He showed good finger movement and dexterity 
and a good grip.  He had numbness of the palmar surface 
distal to the incision line and this continued to all the 
fingers except the thumb.  The back of the fingers had mild 
hyperesthesia with no causalgic qualities.  Circulation and 
nail beds appeared satisfactory.  The veteran reported that 
he wore gloves for protection against the cold or injury.

The Board in a decision in March 1994 concluded the veteran's 
residuals of the laceration involved both the median and the 
ulnar nerve distributions which were separate and distinct 
nerve distributions and therefore separate ratings were 
appropriate.  The Board found that the veteran's residuals of 
the laceration of the right palm had resulted in numbness 
extending from the palm through little finger and ring 
finger, which was comparable to mild incomplete paralysis of 
the ulnar nerve on the major side.  Because the medical 
reports showed good use of the fingers, dexterity, and a good 
grip, it was determined that he did not meet the criteria for 
a higher rating.  The Board also found that he had numbness 
extending from the palm through the index finger and middle 
finger, which was comparable to mild incomplete paralysis of 
the median nerve on the major side.  The Board found that the 
evidence was inconsistent with moderate incomplete paralysis 
because the veteran had good movement, dexterity, and grip 
strength in the fingers.   Therefore, the Board granted 10 
percent ratings for impairment of both the median and ulnar 
nerve distributions.  This resulted in a combined 20 percent 
rating. 

VA outpatient records disclose the veteran was seen in July 
1997 with complaints of pain and numbness of the right hand 
when exposed to cold temperatures.  His strength was reported 
as preserved.  Evidence of an old scar was noted.  The 
veteran complained of a needles and pins sensation in the 
fingers.  There was no swelling and he denied elbow 
tenderness.  The diagnosis was status post right hand and 
palm laceration with nerve damage.  He was referred for 
orthopedic consultation.  Altered sensation was noted in the 
distal palm and fingers, but the veteran was noted to have 
protective sensation. 

The veteran received a VA peripheral nerve examination in 
October 1997.  The examiner reported that the veteran had 
good functional recovery in his hand following extensive 
rehabilitation but the veteran stated that his right hand 
felt cold, for example, in air conditioning.  He also claimed 
that he could injure himself without being aware of it.  He 
did not think his symptoms had changed significantly from 
where they were five months after the accident.  He did 
develop some cramping sensations in his right hand with 
repetitive use and some pulsing pain in the hand when he was 
cold.  The examiner reported that he showed excellent motor 
function with good grip and no deformity.  He was presently a 
student of architectural drafting and design at Florida Tech.

The examiner reported that there was a loss of sensation of 
the palmer surface of the right hand and fingers, distal to 
laceration due to ulnar and median nerve injury.  There was 
good motor function.  The diagnosis was laceration of the 
right palm with loss of sensation of the radial and ulnar 
nerve distribution.  In May 1998, he requested medication for 
right hand pain and swelling in the right small toe.  There 
was no examination of the hand at that time.

VA outpatient records disclose that the veteran was seen in 
January and February 1998 for unrelated problems.

The veteran testified at a hearing at the RO in May 1998.  He 
complained of a constant numbing pain.  He also had pain at 
night and when exposed to cold.  He could make a fist and 
touch all the fingers to his thumb.  He claimed that he 
dropped a lot of things.  He stated that he had normal 
strength in the right hand.  Extensive movement of the hand 
caused a feeling as if tension were pulling his hand.  He 
maintained that as a result of his hand condition, he was 
unable to move up in his job.  He maintained that he lost his 
last job as a machine operator because constantly feeding 
paper into a machine caused throbbing pain and tension.  
Physical labor affected the pain and feelings in his hand.  
He was seen in the VA outpatient clinic as needed.  He 
testified he was currently attending Mid Florida Tech, taking 
architectural drafting and design.  On weekends, he did car 
detailing.  He was able to work on a car for about two hours 
before his hand started to bother him.  

The appellant's representative has argued that the 
examination of October 1997 was inadequate for rating 
purposes, and that the veteran should be considered for 
extraschedular evaluation.


II.  Legal Analysis

A.  Schedular evaluation

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A claim that a condition has become more severe is 
well grounded where the condition was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  See Proscelle v. 
Derwinski, 2 Vet. App 629 (1992).   

The veteran has been afforded VA examinations and a personal 
hearing and his treatment records have been associated with 
the file.  The Board has considered the contention that the 
VA examination in October 1997 was inadequate for rating 
purposes primarily because the examiner made no mention of 
the veteran's medical history and that the examiner failed to 
address the criteria under Diagnostic Codes 8515 and 8516.  
On that examination, however, the examiner did note the 
period of extensive rehabilitation following the injury and 
reported clinical findings concerning the ulnar and median 
nerve impairments.  Specifically, it was reported that motor 
function was excellent, with good grip and no deformity, and 
there were only sensory deficits attributable to the 
laceration.  In addition, the veteran had been previously 
examined in the VA outpatient clinic in July 1997, at which 
time consistent findings were reported.  Therefore, the Board 
is satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1998).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1998), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1998).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

The veteran's disability involving the right hand is 
currently rated under Diagnostic Codes 8515 and 8516.  The 
Rating Schedule provides that mild, incomplete paralysis of 
the median nerve will be rated 10 percent disabling in either 
extremity, and moderate incomplete paralysis will be rated 30 
percent disabling in the major extremity.  A 50 percent 
rating contemplates severe incomplete paralysis of the major 
extremity.  A 70 percent rating contemplates complete 
paralysis of the major extremity.  Complete paralysis of the 
median nerve produces inclination of the hand to the ulnar 
side with the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, and the thumb in the plane of the hand (ape hand); 
incomplete and defective pronation of the hand with the 
absence of flexion of the index finger, feeble flexion of the 
middle finger, inability to make a fist, and index and middle 
fingers that remain extended; inability to flex the distal 
phalanx of the thumb with defective opposition and abduction 
of the thumb at right angles to the palm; weakened flexion of 
the wrist; and pain with trophic disturbances.  38 C.F.R. § 
4.124a, Diagnostic Code 8515 (1998). 

Under Diagnostic Code 8516, mild incomplete paralysis of the 
ulnar nerve of the minor or major extremity will result in 
the assignment of a 10 percent rating.  Moderate incomplete 
paralysis of the ulnar nerve of the minor extremity warrants 
the assignment of a 20 percent evaluation, and of the major 
extremity warrants the assignment of a 30 percent rating.  
Evidence of severe incomplete paralysis of the ulnar nerve of 
the minor extremity will result in the assignment of a 30 
percent rating, and of the major extremity a 40 percent 
rating.  Complete paralysis of the ulnar nerve of the minor 
extremity warrants the assignment of a 50 percent disability 
rating, and of the major extremity warrants the assignment of 
a 60 percent rating.  A rating of 60 percent disability is 
warranted for complete paralysis of the ulnar nerve of the 
major extremity exhibited by the "griffin claw" deformity due 
to flexor contraction of the ring and little fingers, very 
marked atrophy in the dorsal interspace and thenar and 
hypothenar eminence; loss of extension of the ring and little 
fingers, inability to spread the fingers (or reverse), 
inability to adduct the thumb; and weakened flexion of the 
wrist.  38 C.F.R. § 4.124a, Diagnostic Code 8516.

The regulations also provide that the term "incomplete 
paralysis" indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis, whether due to varied level of the nerve lesion or 
to partial regeneration.  When the involvement is wholly 
sensory, the rating must be for mild, or at most, the 
moderate degree.  38 C.F.R. 4.124a (1998).

In evaluating the veteran's service-connected residuals of 
the laceration of the right hand, the Board has considered 
the entire clinical record, including the veteran's 
contentions and testimony with emphasis upon the recent 
clinical record.  On the July 1997 VA outpatient examination, 
his strength of the hand was preserved.  Although he had 
altered sensation in the distal palm, the tenderness of the 
hand was described as superficial.  On the VA examination in 
October 1997, the examiner reported that the veteran had 
excellent motor function with a good grip.  At the hearing, 
the veteran testified that he had normal strength in the hand 
and that he was studying architectural drafting and design.  
Furthermore, the clinical record establishes that the 
involvement as a result of the severe laceration is only 
sensory.  Therefore, the evidence does demonstrate more than 
mild incomplete paralysis of either the median or ulnar 
nerves of the right hand.  
 
B.  Extra-schedular evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1998).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(1998).

The appellant's representative has asserted for the first 
time on appeal that an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) is warranted.  No supporting evidence 
was cited nor was argument presented in connection with that 
assertion.  In the Statement of the Case (SOC) provided to 
the veteran and his representative in April 1998, the law 
applicable to extraschedular evaluations was cited.  In the 
letter accompanying that SOC, the appellant was notified of 
his right to request a hearing, and he had a hearing at the 
RO in May 1998.

While the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, it does have 
the jurisdiction to address the issue if it is related to the 
issue on appeal and has been raised by the appellant or 
implicated by the evidence.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In a precedent opinion of VA's General Counsel, it was held 
that (1) the Board is required to address the issue of 
entitlement to an extraschedular evaluation only where that 
issue is expressly raised by the claimant or in cases in 
which there is evidence of exceptional or unusual 
circumstances; (2) when the issue arises in the context of a 
claim for an increased rating, the Board has jurisdiction to 
consider the issue; (3) the Board is not precluded from 
issuing a final decision on the issue of increased rating and 
remanding the extraschedular rating issue to the RO; and (4) 
where the claim for an extraschedular evaluation has been 
raised, but the record contains no evidence that would render 
the claim plausible, the Board may, subject to the 
considerations expressed in VAOPGCPREC 16-92 and Bernard v. 
Brown, determine that referral for extraschedular evaluation 
is not warranted.  See VAOPGCPREC 6-96.  The Board is bound 
by General Counsel precedent opinions.  See 38 U.S.C.A. § 
7104(c) (West 1991).  

Because the veteran's representative has asserted that an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321 is 
warranted, the Board is required to address that issue.  In 
light of Bernard v. Brown, 4 Vet. App. 384 (1993), and 
VAOPGCPREC 16-92, the Board must consider whether the 
appellant would be prejudiced by our consideration of that 
issue in the first instance.  As noted in Bernard, the 
question is "whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and to address the question at a hearing and, if 
not, whether the claimant will be prejudiced thereby."  4 
Vet. App. at 394.    In this case, the appellant was given 
notice of the regulation governing extraschedular evaluations 
in compensation claims in the April 1998 Statement of the 
Case.  He had a subsequent hearing.  Furthermore, "if the 
appellant has raised an argument or asserted the 
applicability of a law . . . , it is unlikely that the 
appellant could be prejudiced if the Board proceeds to 
decision on the matter raised."  VAOPGCPREC 16-92 at 7-8.  
In the present appeal, the appellant's representative has 
merely asked that the issue be referred for extraschedular 
consideration, without citing any evidence or making any 
argument or analysis in support of that request.

The Board finds that the appellant had adequate opportunity 
to present evidence and argument on the issue of entitlement 
to referral for consideration of an extraschedular evaluation 
in that he was notified of the applicable law and had a 
subsequent hearing, and in that the claim of entitlement to 
extraschedular evaluation was raised by his representative 
without supporting argument or evidence.  The veteran had 
adequate notice and opportunity, and it is unlikely that he 
will be prejudiced by the Board's consideration of this 
issue.

The Board finds no evidence that the veteran's service-
connected disabilities in issue present such an unusual or 
exceptional disability picture as to require referral for 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b) (1998). 

First, the schedular evaluations in this case are not 
inadequate.  Higher schedular ratings are provided under 
diagnostic codes 8515 and 8516, but the medical evidence 
reflects that comparable manifestations are not present in 
this case.  Second, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required any periods of hospitalization for his service-
connected right hand disorders.  He has not provided any 
evidence that his right hand nerve injuries, which are now 
evaluated as 20 percent disabling together, interfered 
markedly with employment in a way not contemplated by the 
schedular rating, nor that they have caused repeated 
hospitalizations, nor that there were any other exceptional 
disabling characteristics that would not be addressed by the 
schedular rating criteria.  At the time of the hearing, the 
veteran testified that he was attending technical school on a 
full time basis.  Thus, the Board finds that the absence of 
evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of an extra-schedular rating for the service-connected 
disability.  The disability is appropriately rated under the 
schedular criteria.


ORDER

The claims for increased disability ratings for the residuals 
of laceration of the right palm involving the median and 
ulnar nerves are denied.



		
	J. SHERMAN ROBERTS 
	Member, Board of Veterans' Appeals



 

